TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00066-CR



                             Maurice Samuel Arrington, Appellant

                                                 v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 69198, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found appellant Maurice Samuel Arrington guilty of possession with intent

to deliver a controlled substance weighing four grams or more but less than 200 grams. Punishment

was assessed at thirty-five years in the institutional division of the Texas Department of Criminal

Justice. We will affirm the judgment.

               Appellant’s court-appointed appellate attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds on the merits to be advanced. See 386 U.S. 738,

744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988). Appellant himself filed a pro se brief raising fourteen issues containing an array
of complaints including errors in admitting and excluding evidence, prosecutorial misconduct,

ineffective assistance of counsel, and judicial bias.

               We have reviewed the record, including the appellate briefs filed by counsel and

appellant pro se. We agree with counsel that the record presents no arguably meritorious grounds

for review and that the appeal is frivolous. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

               Appellant’s counsel’s motion to withdraw is granted. The judgment of conviction

is affirmed. See Tex. R. App. P. 43.2(b).




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Affirmed

Filed: March 5, 2015

Do Not Publish




                                                  2